Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-11 and 14-20 are pending, claims 2, 3, 12 and 13 have been canceled, and claims 1, 4-7, 11, 14-17 and 20 have been amended.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Christopher Ma (Reg. No. 60,767),  on 10-27-2021 .
	In claim 1, line 8, replace “the node” with --a node--.
	In claim 11, line 11, replace “the node” with --a node--.
	In claim 20, line 10, replace “the node” with --a node--.
Allowable Subject Matter
Claims  1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art in the field does not teach the combination of features of the claimed invention where, “determining, for each asset, a criticality of the respective asset to operation of a process based on: determining a position of the node that corresponds to the respective asset in the enterprise network; determining a locality of the respective asset based on the position of the node that corresponds to the respective asset in the enterprise network; determining a centrality of the respective asset; determining a damage of the respective asset; and determining the criticality based on the locality of the 
Claims are allowable in view of the above limitations when in combination with the remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from  (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-3867. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437